UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6607


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WILLIAM L. HANDY, JR., a/k/a B,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:04-cr-00559-AW-7; 8:09-cv-02011-AW)


Submitted:   August 26, 2010             Decided:   September 2, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William L. Handy, Jr., Appellant Pro Se.    Bryan E. Foreman,
Robert K. Hur, Assistant United States Attorneys, Greenbelt,
Maryland; Sandra Wilkinson, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William L. Handy, Jr., appeals the district court’s

order denying his “Motion Requesting Release on Bail Pending

Resolution    of    Petitioner’s     28   U.S.C.[A.]       § 2255    [(West   Supp.

2010)] Motion Pursuant to 18 U.S.C. § 3143(b) [(2006)] and the

Court’s Inherent Power.”            Our review reveals that the district

court   recently      denied   Handy’s        § 2255     motion.     Accordingly,

because   the      relief   Handy    seeks     is   no    longer    available,   we

dismiss his appeal as moot.               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                        DISMISSED




                                          2